PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/568,854
Filing Date: 24 Oct 2017
Appellant(s): BOOTH et al.



__________________
Jonathan Charles Shepley Booth
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/13/2021 from the office action mailed on 11/13/2020.

(1) Ground of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 5/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 7, 9, 11-12, 15-19, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub No. 2016/0013331) in view of Kim (US Pub No. 2014/0042375)
Regarding Claim 1, Park et al. teaches a conductive paste for a solar cell [0001, 0029], the paste comprising a solids portion dispersed in an organic medium [0039-0042], the solids portion comprising an electrically conductive metal [0013] and a mixed oxide, wherein the mixed oxide is a tellurium-bismuth-cerium mixed oxide,
 55 to 80 wt% of TeO2 overlapping the claimed 35 to 65 wt% TeO2 [Abstract]
5 to 20 wt% Bi2O3 [Abstract]
0.1 to 15 wt% ZnO overlapping the claimed 0.1 to 5 wt% ZnO [Abstract]
0.1 wt% to 10 wt% Li2O overlapping the claimed 0.1 to 5 wt% Li2O [Abstract]
0.1 to 5 wt% CeO2 overlapping the claimed 0.5 to 15 wt% CeO2 [0035]
The limitation of substantially lead-free and substantially silicon-free are met since the glass frit of Park et al. does not comprise lead and silicon.
Park et al. is silent on 25 to 50 wt% Bi2O3.
Kim et al. teaches a glass frit [0025-0026] which comprises Bi2O3, where the amount of Bi2O3 is 5 wt % or greater, a deterioration of contact resistance may be reduced or avoided. If the amount of Bi.sub.2O.sub.3 Bi2O3 is 55 wt % or less, damage to a junction by the electrode paste may be reduced or avoided. Bi2O3 may be included in an amount of about 6 wt % to about 52 wt % in the glass fit [0028]. The glass frit of Kim et al. can be lead-free [0034].
Since Park et al. is concerned about providing a glass frit with good adhesive strength and low resistance [abstract], it would have been obvious to one of ordinary skill in the art before the filing of 
Within the combination above, modified Park et al. teaches a wt% of Bi2O3 5-55 wt% overlapping the claimed 25 to 50 wt% Bi2O3.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 7, within the combination above, modified Park et al. teaches 0.1 to 5 wt% CeO2 overlapping the claimed 1 to 15 wt% CeO2 [0035].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 9, within the combination above, modified Park et al. teaches 0.1 wt% to 10 wt% Li2O overlapping the claimed 0.5 to 8 wt% Li2O [Abstract].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 11, within the combination above, modified Park et al. teaches the limitation of the mixed oxide is substantially boron-free since Park et al. does not comprise boron.
Regarding Claim 12, within the combination above, modified Park et al. teaches the following:
55 to 80 wt% of TeO2 overlapping the claimed 45 to 65 wt% TeO2 [Abstract]
5 to 55 wt% Bi2O3 overlapping the claimed 20 to 50 wt% Bi2O3 [Combination of Park et al. and Takeda et al.]
0.1 to 15 wt% ZnO overlapping the claimed 0.1 to 5 wt% ZnO [Abstract]

0.1 to 5 wt% CeO2 overlapping the claimed 0.5 to 15 wt% CeO2 [0035]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 15, within the combination above, modified Park et al. teaches the solids portion comprises 60 to 95 wt% of electrically conductive metal overlapping the claimed 85 to 99.9 wt% [0011-0014], 0.5 to 20 wt% mixed oxide overlapping the claimed 0.1 to 15wt% [0011].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 16, within the combination above, modified Park et al. teaches the mixed oxide is a glass frit [0011, 0020].
Regarding Claim 17, within the combination above, modified Park et al. teaches a method for manufacturing a light receiving surface electrode of a solar cell [0048-0050], the method comprising applying a conductive paste of claim 1 to a semiconductor substrate [0047-0050], and firing the applied conductive paste [0049].
Regarding Claim 18, within the combination above, modified Park et al. teaches a light receiving electrode for a solar cell, the light receiving electrode comprising a conductive track on a semiconductor substrate, wherein the conductive track is obtained by firing a paste of claim 1 onto the semiconductor substrate [0047-0050].
Regarding Claim 19, within the combination above, modified Park et al. teaches a solar cell comprising a light receiving electrode of claim 18 [0047-0052].
Regarding Claim 26, within the combination above, modified Park et al. teaches 0.1 to 5 wt% CeO2 overlapping the claimed 1 to 15 wt% CeO2 [0035].
Regarding Claim 27, within the combination above, modified Park et al. teaches the following:
 55 to 80 wt% of TeO2 overlapping the claimed 35 to 65 wt% TeO2 [Abstract]
5 to 55 wt% Bi2O3 [see rejection of claim 1 from combination] overlapping the claimed 25 to 50 wt%
0.1 to 15 wt% ZnO overlapping the claimed 0.5 to 5 wt% ZnO [Abstract]
0.1 wt% to 5 wt% Na2O overlapping the claimed 0.5 to 5 wt% Na2O [0035]
0.1 wt% to 10 wt% Li2O overlapping the claimed 0.5 to 5 wt% Li2O [Abstract]
0.1 to 5 wt% CeO2 overlapping the claimed 1 to 15 wt% CeO2 [0035]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 28, within the combination above, modified Park et al. teaches wherein the paste is substantially lead-free [See rejection above]
Regarding claim 29, within the combination above, modified Park et al. teaches 0.1 to 5 wt% CeO2 overlapping the claimed wherein the mixed oxide comprises 3.5 to 15 wt% CeO2 [See rejection above]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
 (2) Response to Argument
On page 3, section IV. in the appeal brief, Appellants request that Board reviews:
Claims 1, 7, 9, 11-12, 15-19, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub No. 2016/0013331) in view of Kim (US Pub No. 2014/0042375)
Appellant argues examiner failed to meet the burden for a prima facie case of obviousness due to the following arguments:
1)    The Examiner has failed to articulate a proper reason that a person skilled in the art would be motivated to combine the cited prior art as proposed, as there is no benefit in doing so;
2)    The primary prior art reference actually teaches away from the proposed combination such that a person of skill in the art would have no reasonable expectation of success in combining the teachings of the two references;
3)    The teachings of the references are incompatible for the same reason as the Examiner has previously acknowledged in withdrawing a rejection based on a prior combination of references

Regarding argument 1, appellant argues one skilled in the art would not be motivated to combine the teaching of Park et al. and Kim et al. Examiner respectfully disagrees. Park et al. is concerned about providing a glass frit with good adhesive strength and low resistance [abstract], and Kim et al. teaches a grass frit comprising a Bi2O3 range that provides low resistance; therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to increase the Bi2O3 wt% of Park et al. to the Bi2O3 wt% of Kim et al. in order to provide a glass frit with lower resistance and lower damage to a junction by the electrode paste [0028].
Park et al. teaches a glass frits that has the benefits of good adhesive strength and low resistance, and Kim et al. teaches a glass frit comprising Bi2O3 with a 5-55 wt% providing the benefit of lower resistance and lower damage to a junction by the electrode paste. As a result, the Park et al. reference provides guidance for one skilled in the art to incorporate the teaching and motivation of the 
Regarding argument 2, appellant argues the Kim et al. reference is a lead-based glass frit which comprises Bi2O3 and is specifically for a lead based glass frit as shown in Table 1. Examiner respectfully disagrees. Park et al. teaches a glass frit which can comprise lead or can be lead-free [0036]. Kim et al. teaches that the glass frit can include a lead-free glass frit [0034]. 
There is no suggestion that the Bi2O3 wt% would behave differently with a lead free glass frit compared to a lead based glass frit and nowhere in the teaching of Kim et al. does it teach away from using the Bi2O3 wt% in a lead free glass frit. 
Since Park et al. is open to a glass frit comprising lead or a glass frit being lead free, it is expected that the Bi2O3 wt% of Kim et al. would have an expectation of success in providing a glass frit with lower resistance and lower damage to a junction by the electrode paste [0028].
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Furthermore, appellant argues about the Takeda et al. reference. The Takeda et al. reference was not replied upon in the rejection mailed on 11/13/2020.
Regarding argument 3, appellant argues the Park et al. reference teaches away from increasing the Bi2O3 wt% in Table I of the reference; in particular, comparative example 3 relative to other examples. Examiner respectfully disagrees. The Park et al. reference does not teach away from increasing the Bi2O3 wt% as there is no comparable example to comparative example 3, as it is unclear if the changes in efficiency, Voc, Rs, and adhesive strength are affected specifically by Bi2O3 or at least one of TeO2, ZnO, Li2O, or WO3.
.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL Y SUN/Primary Examiner, Art Unit 1726                       
                                                                                                                                                                                 Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726        

/Jennifer McNeil/Primary Examiner, TC 1700     
                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.